UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May10, 2010 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 001-34036 91-1650317 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 East Randolph Drive Chicago, Illinois 60601 (Address of Principal executive offices, including Zip Code) (312) 861-5900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May 10, 2010, John Bean Technologies Corporation issued a press release announcing financial results for its first quarter ended March31, 2010. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information, including Exhibit 99.1, furnished in this report is not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Registration statements or other documents filed with the Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item5.07 Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of Stockholders of the Corporation was held on May 5, 2010. (b) At the Annual Meeting, Alan D. Feldman and James E. Goodwin were re-elected as Directors to serve three-year terms ending in 2013.In addition, proposals to (1) approve material terms of the performance goals under which performance-based awards under our Incentive Compensation and Stock Plan are awarded and (2) ratify the appointment by the Audit Committee of our Board of Directors of KPMG LLP as our independent registered public accounting firm for 2010 were approved by a majority of the stockholders.The voting results for the director nominees and each of the two other proposals are set forth below: Nominee/Proposal For Against Withheld Abstentions Broker Non-Votes Alan D. Feldman not applicable not applicable James E. Goodwin not applicable not applicable Performance Goals not applicable not applicable Auditor Ratification not applicable not applicable Item9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press release issued May 10, 2010 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. John Bean Technologies Corporation Date: May 10, 2010 By: /s/ Megan J. Donnelly Name Megan J. Donnelly Title Chief Accounting Officer, and duly authorized officer
